Case: 21-51010   Document: 00516260936   Page: 1   Date Filed: 03/30/2022




          United States Court of Appeals
               for the Fifth Circuit                   United States Court of Appeals
                                                                Fifth Circuit

                                                              FILED
                                                         March 30, 2022
                            No. 21-51010
                          Summary Calendar               Lyle W. Cayce
                                                              Clerk

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Ultimo Montilla,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 21-51024
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Willie Montilla-Tejeda,

                                               Defendant—Appellant.
Case: 21-51010        Document: 00516260936      Page: 2     Date Filed: 03/30/2022




                                    No. 21-51010
                                  c/w No. 21-51024

                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-644-1
                            USDC No. 4:21-CR-494-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Ultimo Montilla, also known as Willie Montilla-Tejeda, appeals his
   conviction and sentence for illegal reentry after removal under 8 U.S.C.
   § 1326(a) and (b)(2), along with the revocation of the term of supervised
   release he was serving at the time of the offense. He has not briefed, and has
   therefore abandoned, any challenge to the revocation of supervised release or
   his revocation sentence. See United States v. Reagan, 596 F.3d 251, 254-55
   (5th Cir. 2010).
          For the first time on appeal, Montilla argues that § 1326(b) is
   unconstitutional because it permits a defendant to be sentenced above the
   statutory maximum under § 1326(a) based on the fact of a prior conviction
   that was not alleged in the indictment or found by a jury beyond a reasonable
   doubt. He has filed an unopposed motion for summary disposition and a
   letter brief correctly conceding that this issue is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998). See United States v. Pervis, 937
   F.3d 546, 553-54 (5th Cir. 2019). Montilla states that he has raised the issue
   only to preserve it for possible further review. Because summary disposition
   is appropriate, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 21-51010   Document: 00516260936      Page: 3   Date Filed: 03/30/2022




                               No. 21-51010
                             c/w No. 21-51024

   Cir. 1969), Montilla’s motion is GRANTED, and the district court’s
   judgments are AFFIRMED.




                                    3